■ Claim was interposed by tbe Frank W. Hall Mercbandise Co. to the levy of an execution in favor of Hand, surviving partner, against Long. The levy was dismissed, and the plaintiff' excepted. When the case-was called for. trial, the parties having announced ready, the plaintiff moved to dismiss the claim, on the ground *131that no bond had been given. Upon the following showing the motion was overruled, which is assigned as error: Counsel for claimant stated in his place that while no bond could be found, he remembered that one had been made in his office, and he presumed it had been handed to the sheriff, though he could not state this as a fact; and that the claim affidavit was written on a sheet different from the bond. The sheriff’s execution docket, opposite the place where the ji. fa. had been entered, had the entry: “ Claim filed by the ITall Mdse. Co.” The sheriff testified that this entry was not in his handwriting; he did not know whose it was, and remembered nothing about its being made by his direction, though he kept the docket in his office and did not well see how the entry was made without his knowledge; he did not remember that any bond in this case had ever been handed to him, but would not say that this had never been done. The clerk of the superior court testified that, to the best of his knowledge and belief, no bond in this case had ever been filed in his office; during his experience as clerk, he could remember no claim case where the affidavit and bond were on detached papers, and if such had been the fact here, his atténtion would have been drawn to it as a singular occurrence.— The claimant moved to be allowed to establish a copy of the bond as a lost office paper, and further moved the court to allow a new bond to be then made and filed, by way of amendment to the claim affidavit. The granting of these motions over the plaintiff’s objections is assigned as error.
Price & Charters, by brief, for plaintiff.
W. S. Basinger and R. H. Baker, contra.